DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 9-10 are objected to because of the following informalities:
In claims 7 and 10, the term "the second subsystem" should be "the second ultrasound subsystem" (emphasis added) to be consistence with term “second ultrasound subsystem” as claimed in claim 1.
In claim 9, the term "the first subsystem" should be "the first ultrasound subsystem" (emphasis added) to be consistence with term “first ultrasound subsystem” as claimed in claim 1.

Examiner suggest that applicant should double check instant claims and future amendments to claims to eliminate similar claim objections as pointed out above (see claim objections as indicated above as an example).

Specification
The disclosure is objected to because of the following informalities: in para. 0009 of the instant specification state, term “last know level” should be “last known level” due to improper spelling error.  
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

In this case, claim 2 recites “means” which is not modified by sufficient structure, material, or acts for performing the claimed function of “to measure a duration of a predetermined number of reflections of ultrasonic waves on a distance within the fluid mixture”.


Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner suggest that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

As to claim 1, claim 1 recites limitation “the last known value” in claim 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the last known value” appear for the first time, however, read as though they have already been recited. Furthermore, term “last known value” renders the claim indefinite. Does “last known value” mean that the last known value is the last measured value acquired/measured by either a first ultrasound subsystem or a second ultrasound subsystem? Does “last known value” mean that the last known value is the last predetermined/standard/reference value, which could be acquired/measured either by other subsystems or other sensors/transducers?

Claims 2-12 are also rejected because they are dependent on the rejected claim 1 as set forth above.

As to claim 3, claim 3 recites limitation “the vapor space” in claim 3. There is insufficient antecedent basis for this limitation in the claim. Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the vapor space” appear for the first time, however, read as though they have already been recited.

As to claim 5, claim 5 recites limitation “the last known concentration and last known level” in claim 5. There is insufficient antecedent basis for this limitation in the claim. Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the other subsystems or other sensors/transducers?

As to claims 7 and 10, claims 7 and 10 recite limitation “the interface fluid/vapor space” in claims 7 and 10. There is insufficient antecedent basis for this limitation in the claim. Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the interface fluid/vapor space” appear for the first time, however, read as though they have already been recited.

As to claim 8, claim 8 recites limitation “the last known speed of sound value and distance value” in claim 8. There is insufficient antecedent basis for this limitation in the claim. Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the last known speed of sound value and distance value” appear for the first time, however, read as though they have already been recited. Furthermore, term “the last known other subsystems or other sensors/transducers?

As to claim 8, claim 8 recites limitation “the interface” in claim 8. There is insufficient antecedent basis for this limitation in the claim. Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the interface” appear for the first time, however, read as though they have already been recited.

As to claim 8, claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 8 contains subject matter "second speed of sound value" renders the claim indefinite. Is “second speed of sound value” a new speed of sound value determined by the second ultrasound subsystem? Or is “second speed of sound value” a new speed of sound value determined by the first ultrasound subsystem?

As to claim 9, claim 9 recites limitation “the known distance” and “the transducer and the reflector” in claim 9. There is insufficient antecedent basis for this limitation in the claim. Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which in claim 9 in particular, examiner suggests that “the known distance” should be “a known distance”. 

Examiner suggest that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matter "last known value" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed other subsystems or other sensors/transducers? If “last known value” mean that the last known value is the last predetermined/standard/reference value, which could be acquired/measured either by other subsystems or other sensors/transducers, what exactly constitutes other subsystems or other sensors/transducers? The instant specification does not have adequate support for other subsystems or other sensors/transducers. Hence, the indefinite terms “last known value” are claimed too broad and if the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application has no support for limitations “last known value”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 2-12 are also rejected because they are dependent on the rejected claim 1 as set forth above.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 5 contains subject matter "last known concentration and last known level" which was not described in the original other subsystems or other sensors/transducers? If “last known concentration and last known level” mean that the last known concentration and last known level are the last predetermined/standard/reference value, which could be acquired/measured either by other subsystems or other sensors/transducers, what exactly constitutes other subsystems or other sensors/transducers? The instant specification does not have adequate support for other subsystems or other sensors/transducers. Hence, the indefinite terms “last known concentration and last known level” are claimed too broad and if the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application has no support for limitations “last known concentration and last known level”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 8 contains subject matter "last known speed of sound value and distance value" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original filed claimed limitations “last known speed of sound value and distance value”, which are indefinite due to 112b rejection above, broadly encompass all possible ways that are not contemplated by the inventors, or all future ways. Those possible ways are not clearly supported in the instant specification (as reasons stated in the 112b above). Does “last known speed of sound value and distance value” mean that last known speed of sound value and distance value are the last measured values acquired/measured by a first ultrasound subsystem and a second ultrasound subsystem respectively? Does “last known speed of sound value and distance value” mean that the last known speed of sound value and distance value are the last predetermined/standard/reference value, which could be acquired/measured either by other subsystems or other sensors/transducers? If “last known speed of sound value and distance value” mean that the last known speed of sound value and distance value are the last predetermined/standard/reference value, which could be acquired/measured either by other subsystems or other sensors/transducers, what exactly constitutes other subsystems or other sensors/transducers? The instant specification does not have adequate support for other subsystems or other sensors/transducers. Hence, the indefinite terms “last known speed of sound value and distance value” are claimed too broad and if the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application has no support for limitations “last 

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 8 contains subject matter "operating the second ultrasound subsystem for determining a new speed of sound value" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. It appears that the speed of sound can only be determined by the first ultrasound subsystem 5. The second subsystem 6 cannot be used to determine the speed of sound because the liquid level cannot be known/determined/calculated without prior knowledge of the speed of sound determined from the first ultrasound subsystem 5. Para. 0021 of the instant specification states that operating the second ultrasound subsystem for determining a new speed of sound value. However, para. 0021 of the instant specification does not clearly describe how second ultrasound subsystem is used to determine a new speed of sound value. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed (see MPEP 2163.03 section V). Accordingly, the disclosure of the instant application has no support for limitations “operating the second ultrasound subsystem for determining a new speed of sound value”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 








Conclusion
Due to 112 issues presenting in claims 1-12, a rejection under prior art could not reasonably be made, and that once the claim objections, drawing objections, and 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review Reimer – US 20120118059, which teaches a method for sensing a fluid mixture ([0060]: DEF solution mixture 105 comprises UREA) stored in a tank 110 of a vehicle using a dual- sensing system (fig.3 and para.0059-0060), the dual-sensing system (fig.3: ultrasonic sound waves 130 created by ultrasonic sensor 115 corresponds to first ultrasound subsystem; ultrasonic sound waves 215 created by ultrasonic sensor 210 corresponds to second ultrasound subsystem; thus “dual-sensing system”) being able to provide values of two physical quantities, one quantity indicative of a concentration of a constituent of the fluid mixture within the tank 110 ([0014] and [0048]) and one quantity indicative of a level of the fluid mixture within the tank 110 ([0032] and [0052-0053]), the dual-(fig.3: ultrasonic sound waves 130 created by ultrasonic sensor 115 corresponds to first ultrasound subsystem) for determining the value of the physical quantity indicative of the concentration of the constituent of the fluid mixture ([0014] and [0048]); and a second ultrasound subsystem (fig.3: ultrasonic sound waves 215 created by ultrasonic sensor 210 corresponds to second ultrasound subsystem) for determining, based on the value provided by the first ultrasound subsystem, the value of the physical quantity indicative of the level of the fluid mixture within the tank 110 ([0032] and [0052-0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861